Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-17 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor structure comprising:
“second semiconductive component disposed at the second elevation adjacent to the source/drain of the third transistor, wherein the second transistor is vertically aligned with the third transistor, the first semiconductive component is vertically aligned with the source/drain of the fourth transistor, the second semiconductive component  is vertically aligned with the source/drain of the first transistor, and a gate structure between the second semiconductive component  and the source/drain of the third transistor is absent.”
Claims 2-12 depend from claim 1, and therefore, are allowed for the same reason as claim 1.

Regarding claim 13: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor structure comprising:

a third gate structure, disposed around or over the second active layer between the plurality of the second source/drain structures, and separated from the first active layer.
Claims 14-17 depend from claim 13, and therefore, are allowed for the same reason as claim 13.

Regarding claim 21: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor structure comprising:
“a fourth transistor disposed adjacent to the third transistor, wherein a source region and a drain region of the fourth transistor are horizontally arranged; 
a first semiconductive disposed at the first elevation and vertically aligned with the source region or the drain region of the fourth transistor; and 
a second semiconductive disposed at the second elevation and vertically aligned with the source region or the drain of the first transistor, wherein the second transistor and the third transistor have a common gate structure, and the gate structure of the first transistor extends in and stops at the first elevation.”
Claims 22-23 depend from claim 21, and therefore, are allowed for the same reason as claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826